Filed 12/2/22 P. v. Rybicki CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



 THE PEOPLE,                                                                                   C096240

                    Plaintiff and Respondent,                                      (Super. Ct. No. 62162204)

           v.

 NEIL SCOTT RYBICKI,

                    Defendant and Appellant.




         Appointed counsel for defendant Neil Scott Rybicki has asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm the judgment.
                                                  BACKGROUND
         Defendant was arrested after breaking into an elderly couple’s private residence.
He was additionally linked to multiple commercial and residential burglaries.




                                                             1
        Defendant pleaded no contest to one count of first degree burglary (Pen. Code,
§ 459)1 and one count of second degree burglary (§ 459), and provided a waiver under
People v. Harvey (1979) 25 Cal.3d 754. He further admitted he had sustained a prior
serious felony conviction (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) and a prior
felony conviction (former § 667.5, subd. (b)) as to both counts. Defendant agreed to
serve a total of 10 years four months in state prison.
        At sentencing, the parties agreed that defendant’s stipulated sentence should be
reduced to nine years four months in light of recent changes to section 667.5. The trial
court sentenced defendant to an aggregate term of nine years four months, consisting of
the middle term of four years for first degree burglary, doubled to eight years due to the
prior strike, and one-third of the middle term for second degree burglary, doubled to 16
months by the prior strike. The trial court also awarded defendant a total of 1,035 days of
credit, imposed fees and fines, ordered defendant to pay victim restitution, and issued a
10-year criminal protective order.
        After section 1203.4b came into effect, defendant petitioned to expunge the two
burglary convictions on the ground that he had successfully participated in the California
Conservation Camp program. The trial court denied the petition without prejudice,
concluding dismissal of defendant’s crimes was “clearly not in the interest of justice.” In
reaching this decision, the trial court noted defendant’s crimes “were very serious” and
found defendant had “not yet demonstrated the ability to be successful on parole or
remain crime free.” Defendant timely appealed.
                                       DISCUSSION
        We appointed counsel to represent defendant on appeal. Defendant’s counsel filed
an opening brief that sets forth the facts of the case and requests this court to review the




1   Undesignated statutory references are to the Penal Code.

                                              2
record and determine whether there are any arguable issues on appeal. (People v. Wende,
supra, 25 Cal.3d 436.) Defendant’s counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief, but defendant
has not done so. Having undertaken an examination of the entire record, we find no
arguable error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                     /s/
                                                 EARL, J.



We concur:



    /s/
RENNER, Acting P. J.



    /s/
KRAUSE, J.




                                             3